      Case 1:19-cv-10578-AJN-SDA Document 266 Filed 06/14/21 Page 1 of 1


                                                                                                    6/14/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Shukla,

                         Plaintiff,
                                                                                  19-cv-10578 (AJN)
                 –v–
                                                                                        ORDER
  Deloitte Consulting LLP,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court has received the Plaintiff’s letter, Dkt. No. 265, stating his intent to file a reply

in support of his filing, Dkt. No. 252, styled as a “Motion to Vacate.” The Plaintiff’s “Motion to

Vacate,” Dkt. No. 252, is properly construed as an objection to Judge Aaron’s discovery order

under Federal Rule of Civil Procedure 72(a), which permits a party to file objections to an order

of a magistrate judge. The Court determines that no reply is necessary and will make a ruling

based on the Plaintiff’s initial filings and memorandum of law in support. Dkt. No. 252-253.




       SO ORDERED.

 Dated: June 14, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                  1
